Title: To George Washington from George Walton, 27 May 1777
From: Walton, George
To: Washington, George



Dear sir,
Philadelphia, 27 May, 1777.

Well aware of the many great objects which necessarily & constantly occupy your mind, I would not trouble you upon the present occasion, were I not pressed to it by the bearer. He is appointed to the command of the fourth Georgia-Battalion, which is yet in great part to be raised, and that too in other states. I have suggested to him the several difficulties; I have told him, that; as Congress have required of the states certain quotas of troops, they would not, by any recommendation, embarrass them until those quotas were completed. Colonel White still urges that Georgia, oppressed by Savages on one side, & floridians on the other, ought to be supported; and thinks he can, by a true representation, convince your Excellency that there is a necessity for more

strength. If he should succeed in this, it is probable that you will recommend it to the southern states to suffer him to recruit a few companies. I beg leave to suggest one thing; if the enemy’s army should be diverted this way in any part of the campaign, these companies, under a good Officer, would be at your Excellency’s beck. I am, with the greatest esteem & regard, Your Excellency’s most obt Servt

Geo. Walton

